Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The reply filed on March 11th, 2022 has been received and entered.
Claims 12-14 have canceled.
Claims 21-23 have been added.
Claims 1, 3, 4, 5, 8, 9, 11, 15, 17, 18, and 19 have amended.
Claims 1-11 and 15-23 now remain pending and are allowed with examiner’s amendment presented herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Peter Suchecki (Registration Number 75,940) on May 18th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please cancel claims 8, 20, 21, and 22.	
Please amend claims 1, 5, 9, 15, 19, and 23 as follows:

Claim 1 (Currently Amended)  A computer-implemented method comprising:
	receiving a set of marked data associated with a set of source code;
	identifying a scope of the source code associated with the marked data;
	generating a first set of instructions for taking a first snapshot of a variable storage space associated with the marked data when entering the scope and a second snapshot of the variable storage space when exiting the scope;
	generating a second set of instructions for comparing the first and second snapshots to determine a percentage of data usage of the variable storage space associated with the marked data;
generating a third set of instructions for performing an action in response to the percentage of data usage of the variable storage space exceeding a data usage threshold, wherein the action in response to the percentage of data usage of the variable storage space exceeding the data usage threshold comprises automatically increasing the variable storage space, and wherein the increasing of the variable storage space is based on analyzing previous modifications to program code for increasing variable storage space of historic arrays; and
	compiling the source code into an executable, wherein the executable includes the first, second, and third sets of instructions.

Claim 5. (Currently Amended)  The computer-implemented method of claim 1, wherein the action in response to the percentage of data usage of the variable storage space exceeding the data usage threshold further comprises instructions for outputting a notification to a user.

Claim 8 (Canceled) 

Claim 9 (Currently Amended)  A system comprising:
a processor; and
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method comprising:
receiving a set of marked data associated with a set of source code;
		identifying a scope of the source code associated with the marked data;
generating a first set of instructions for taking a first snapshot of a variable storage space associated with the marked data when entering the scope and a second snapshot of the variable storage space when exiting the scope;
generating a second set of instructions for comparing the first and second snapshots to determine a percentage of data usage of the variable storage space associated with the marked data;
generating a third set of instruction for performing an action in response to the  percentage of data usage of the variable storage space exceeding a data usage threshold, wherein the action in response to the percentage of data usage of the variable storage space exceeding the data usage threshold comprises automatically increasing the variable storage space, and wherein the increasing of the variable storage space is based on analyzing previous modifications to program code for increasing variable storage space of historic arrays; and
compiling the source code into an executable, wherein the executable includes the first, second, and third sets of instructions.

Claim 15. (Currently Amended)  A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
receiving a set of marked data associated with a set of source code;
identifying a scope of the source code associated with the marked data;
generating a first set of instructions for taking a first snapshot of a variable storage space associated with the marked data when entering the scope and a second snapshot of the variable storage space when exiting the scope;
generating a second set of instructions for comparing the first and second snapshots to determine a percentage of data usage of the variable storage space associated with the marked data;
generating a third set of instructions for performing an action in response to the percentage of data usage of the variable storage space exceeding a data usage threshold, wherein the action in response to the percentage of data usage of the variable storage space exceeding the data usage threshold comprises automatically increasing the variable storage space, and wherein the increasing of the variable storage space is based on analyzing previous modifications to program code for increasing variable storage space of historic arrays; and
compiling the source code into an executable, wherein the executable includes the first, second, and third sets of instructions.

Claim 19. (Currently Amended)  The computer program product of claim 15, wherein the action in response to the percentage of data usage of the variable storage space exceeding the data usage threshold further comprises instructions for outputting a notification to a user.

Claim 20. (Canceled)

Claim 21. (Canceled)

Claim 22. (Canceled)
Claim 23. (Currently Amended) The computer-implemented method of claim [[22]] 1, wherein the analyzing previous modifications to program code for increasing variable storage space of historic arrays is performed using machine learning.

--End--

Allowable Subject Matter
Claims 1-7, 9-11, 15-19, and 23 are allowed and renumbered as 1-16.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Bates et al. (US Publication No. 2-14/0007058), discloses a method for setting snapshots in code. The method may occur during the debug of code and may include determining whether to place a snapshot instruction immediately before a machine instruction within a module. The determination may include analyzing parameters associated with the machine instruction. Moreover, Jianxin Li et al. (ConSnap: Taking Continuous Snapshots for Running State Protection of Virtual Machines, IEEE, 2014), another prior art of record, discloses ConSnap, a fine-grained continuous snapshots system to protect the running state of virtual machines. ConSnap employs copy-on-write (COW) mechanism to create snapshots for virtual machine in each epoch which decreases the snapshot intervals to dozens of milliseconds. ConSnap outperforms both stop-and-copy and pre-copy based snapshot approach when saving the full content memory of VM. However, Bates and Jianxin Li et al., singularly or in combination, fail to teach or fairly suggest “generating a first set of instructions for taking a first snapshot of a variable storage space associated with the marked data when entering the scope and a second snapshot of the variable storage space when exiting the scope; generating a second set of instructions for comparing the first and second snapshots to determine a percentage of data usage of the variable storage space associated with the marked data; generating a third set of instructions for performing an action in response to the percentage of data usage of the variable storage space exceeding a data usage threshold, wherein the action in response to the percentage of data usage of the variable storage space exceeding the data usage threshold comprises automatically increasing the variable storage space, and wherein the increasing of the variable storage space is based on analyzing previous modifications to program code for increasing variable storage space of historic arrays; and compiling the source code into an executable, wherein the executable includes the first, second, and third sets of instructions.”  The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claims 1, 9 and 15, thus all pending claims are allowed over prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        June 6th, 2022